—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated January 27, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff allegedly sustained personal injuries when she fell in a parking lot owned and maintained by the defendant Lindenhurst Public Schools. Contrary to the plaintiff’s contention, she failed to identify with sufficient particularity the location of her accident. Neither her testimony at the hearing pursuant to General Municipal Law § 50-h nor her examination before trial sufficiently clarified the location of her fall. Accordingly, the order is reversed, the defendant’s motion is granted, and the complaint is dismissed (see, Yankana v City of New *412York, 246 AD2d 645). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.